NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30228

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00121-SPW

 v.
                                                MEMORANDUM*
RICHARD R. LAUFER III,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Richard R. Laufer, III, appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Laufer argues that the district court procedurally erred by treating a sentence

within the Guidelines range as presumptively reasonable and failing to consider

whether a below-Guidelines sentence was warranted under the 18 U.S.C. § 3553(a)

sentencing factors. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the court understood that it could vary below the

Guidelines range, considered Laufer’s arguments for doing so, and was

unpersuaded that a downward variance was warranted under the section 3553(a)

sentencing factors.

      Laufer also contends that the sentence is substantively unreasonable because

a lower sentence would have satisfied the goals of sentencing. The district court

did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

The within-Guidelines sentence is substantively reasonable in light of the section

3553(a) factors and the totality of the circumstances, including the serious nature

of the crime, Laufer’s extensive criminal history, the fact that Laufer was on

supervised release for a prior felony conviction at the time of the instant offense,

and the danger to the community posed by Laufer’s possession of drugs and

firearms. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      17-30228